Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to application filed on 5/2/2022.
	Claims 1-20 have been examined and are pending with this action.  
Response to Arguments
Applicant’s arguments filed in the amendment filed 5/2/2022, have been fully considered but are moot based on new grounds of rejection. The reasons set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-14, 16 & 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fadeev et al (US Pub # 2018/0314880) in view of Fukuda et al (US Pub # 2015/0010215) and in further view of Kaipu et al (US Pub # 2017/0286075).

INDEPENDENT CLAIMS: 
As per claim 1, Fadeev discloses a computer-implemented method comprising:
identifying, by a server, inserted code corresponding to a tracking protocol configured to communicate session data to a second server (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel that the third party system 105 or the second online system 104 places on the web pages  & the tracking pixel is a segment of HTML code that the online system 100 provides to the third party system 105 to be added to its web pages. For example, a tracking pixel is a transparent 1.times.1 image, an iframe, or other suitable object. When a user's browser 175 requests the content of a page having the tracking pixel, the HTML code makes a server call to the online system 100, which returns a 1.times.1 transparent image (e.g., a GIF), and the server call also sends certain information about the user or the actions the user is taking to the online system 100.”);
Examiner Note:  Tracking protocol is defined as identification of tracking pixels and its code in [0108].

identifying, by the server, an application associated with the second server, the application having functionality corresponding to the inserted code corresponding to a tracking protocol (Fadeev: [0020]: “profile photos of user profiles, to the online system 100, or the online system 100 may receive them via other sources, such as via cookies, via tracking pixels on web pages associated with the third party system 105, or from mobile applications associated with the second online system 104..”);  and
Fadeev does not explicitly teaches the indication of the application.  
Fukuda however teaches providing, by the server, an indication of the application (Fukuda: [0029]: “The display unit 2 displays a message indicating a result of biometric authentication process executed by the processing unit 7, various kinds of application-related information.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Fadeev in view of Fukuda to figure out the indication of the application.  One would be motivated to do so because this technique advantageously aids in biometric authentication (Fukuda: [ABS]).
Modified Fadeev does not explicitly teaches the replacing of the inserting code.   
Kaipu however discloses the application having functionality to replace and remove the inserted code corresponding to the tracking protocol by communicating the session data to the second server (Kaipu: [0041 & 0042]: “ combining the target application code 129 with the management component code 139 can involve replacing functions from the target application code 129 with functions from the management component code 139  & the management component code 139 that establishes communication with the remote computing device using a particular encryption protocol & the wrapping engine 116 can remove functions from the target application code 129.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Fukuda in view of Kaipu to figure out the removing and replacing of the code.    One would be motivated to do so because this technique advantageously aids in to establish the communication with the device (Kaipu: [0041]).

As per claim 10, Fadeev discloses a computer system  (Fadeev: [Fig 1]) comprising: 
a data repository having memory configured to store code; and a server having a processor in communication with the data repository (Fadeev: [0020 & Fig 1]: “the third party system 105 and the second online system 104 can allow the online system 100 access to a system cookie that stores information that the second online system 104 ”), the server configured to:
identify inserted code inserted into the code stored onto the data repository, the inserted code corresponding to a tracking protocol configured to communicate session data to a second server (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel that the third party system 105 or the second online system 104 places on the web pages  & the tracking pixel is a segment of HTML code that the online system 100 provides to the third party system 105 to be added to its web pages. For example, a tracking pixel is a transparent 1.times.1 image, an iframe, or other suitable object. When a user's browser 175 requests the content of a page having the tracking pixel, the HTML code makes a server call to the online system 100, which returns a 1.times.1 transparent image (e.g., a GIF), and the server call also sends certain information about the user or the actions the user is taking to the online system 100.”);
Examiner Note:  Tracking protocol is defined as identification of tracking pixels and its code in [0108].

 identify an application associated with the second server, the application having functionality corresponding to the inserted code corresponding to a tracking protocol (Fadeev: [0020]: “profile photos of user profiles, to the online system 100, or the online system 100 may receive them via other sources, such as via cookies, via tracking pixels on web pages associated with the third party system 105, or from mobile applications associated with the second online system 104..”);  and
Fadeev does not explicitly teaches the indication of the application.  
Fukuda however teaches provide an indication of the application (Fukuda: [0029]: “The display unit 2 displays a message indicating a result of biometric authentication process executed by the processing unit 7, various kinds of application-related information.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Fadeev in view of Fukuda to figure out the indication of the application.  One would be motivated to do so because this technique advantageously aids in biometric authentication (Fukuda: [ABS]).
Modified Fadeev does not explicitly teaches the replacing of the inserting code.   
Kaipu however discloses the application having functionality to replace and remove the inserted code corresponding to the tracking protocol by communicating the session data to the second server (Kaipu: [0041 & 0042]: “ combining the target application code 129 with the management component code 139 can involve replacing functions from the target application code 129 with functions from the management component code 139  & the management component code 139 that establishes communication with the remote computing device using a particular encryption protocol & the wrapping engine 116 can remove functions from the target application code 129.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Fukuda in view of Kaipu to figure out the removing and replacing of the code.    One would be motivated to do so because this technique advantageously aids in to establish the communication with the device (Kaipu: [0041]).

As per claim 20, Fadeev discloses a non-transitory machine-readable storage medium having computer- executable instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform operations (Fadeev: [0020]: “computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps”) comprising:
identifying inserted code corresponding to a tracking protocol configured to communicate session data to a second server corresponding to a tracking protocol (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel that the third party system 105 or the second online system 104 places on the web pages  & the tracking pixel is a segment of HTML code that the online system 100 provides to the third party system 105 to be added to its web pages. For example, a tracking pixel is a transparent 1.times.1 image, an iframe, or other suitable object. When a user's browser 175 requests the content of a page having the tracking pixel, the HTML code makes a server call to the online system 100, which returns a 1.times.1 transparent image (e.g., a GIF), and the server call also sends certain information about the user or the actions the user is taking to the online system 100.”);
Examiner Note:  Tracking protocol is defined as identification of tracking pixels and its code in [0108].

identifying an application associated with the second server, the application having functionality corresponding to the inserted code (Fadeev: [0020]: “profile photos of user profiles, to the online system 100, or the online system 100 may receive them via other sources, such as via cookies, via tracking pixels on web pages associated with the third party system 105, or from mobile applications associated with the second online system 104..”);  and
Fadeev does not explicitly teaches the indication of the application.  
Fukuda however teaches providing an indication of the application (Fukuda: [0029]: “The display unit 2 displays a message indicating a result of biometric authentication process executed by the processing unit 7, various kinds of application-related information.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Fadeev in view of Fukuda to figure out the indication of the application.  One would be motivated to do so because this technique advantageously aids in biometric authentication (Fukuda: [ABS]).
Modified Fadeev does not explicitly teaches the replacing of the inserting code.   
Kaipu however discloses the application having functionality to replace and remove the inserted code corresponding to the tracking protocol by communicating the session data to the second server (Kaipu: [0041 & 0042]: “ combining the target application code 129 with the management component code 139 can involve replacing functions from the target application code 129 with functions from the management component code 139  & the management component code 139 that establishes communication with the remote computing device using a particular encryption protocol & the wrapping engine 116 can remove functions from the target application code 129.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Fukuda in view of Kaipu to figure out the removing and replacing of the code.    One would be motivated to do so because this technique advantageously aids in to establish the communication with the device (Kaipu: [0041]).

DEPENDENT CLAIMS:
As per claim 2, Fadeev /Fukuda/Kaipu discloses the computer-implemented method of claim 1, wherein the application is configured to transmit user interaction data to the second server (Fadeev: [0020]: “The online system 100 can receive the user identification information in various ways and from various online systems separate/external to the online system 100 &r the online system 100 may receive them via other sources, such as via cookies, via tracking pixels on web pages associated with the third party system 105, or from mobile applications associated with the second online system 104.”).
Claim 11 is rejected based on rationale provided for claim 2 rejection. 

As per claim 3, Fadeev /Fukuda/Kaipu discloses the computer-implemented method of claim 1  (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel), 
Fadeev does not explicitly teaches the code template.
Fukuda however discloses wherein identifying the application comprises determining that the inserted code has a template that matches a template of the application (Fukuda: [0079]: “In this case, the matching unit 17 scans on each of the input vein pattern image and the corrected vein pattern image by using a plurality of templates corresponding to either venous bifurcations or venous endings. Then, the matching unit 17 detects, as feature points, positions of those points in the vein pattern images matching with any of the templates.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Fadeev in view of Fukuda to figure out the template of a code.  One would be motivated to do so because this technique advantageously aids in biometric authentication (Fukuda: [ABS]).
Claim 12 is rejected based on rationale provided for claim 3 rejection. 

As per claim 4, Fadeev /Fukuda/Kaipu discloses the computer-implemented method of claim 1, wherein the functionality comprises communicating user interaction data with the second server  (Fadeev: [0015 & 0021]: “electronic device including computing functionality and data communication capabilities & When a user's browser 175 requests the content of a page having the tracking pixel, the HTML code makes a server call to the online system 100, which returns a 1.times.1 transparent image (e.g., a GIF), and the server call also sends certain information about the user or the actions the user is taking to the online system 100.”).
Claim 13 is rejected based on rationale provided for claim 4 rejection. 

As per claim 5 Fadeev/Fukuda discloses the computer-implemented method of claim 1 (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel), 
Fadeev does not explicitly teaches the wherein providing the indication of the application comprises transmitting, by the server to a client device, a prompt to be displayed on the client device.
Fukuda however discloses wherein providing the indication of the application comprises transmitting, by the server to a client device, a prompt to be displayed on the client device  (Fukuda: [0029 & 0084]: “The display unit 2 displays a message indicating a result of biometric authentication process executed by the processing unit 7, various kinds of application-related information & the processing unit 7 may allow the display unit 2 to display a message indicating the authentication failure.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Fadeev in view of Fukuda to figure out the template of a code.  One would be motivated to do so because this technique advantageously aids in biometric authentication (Fukuda: [ABS]).
Claim 14 is rejected based on rationale provided for claim 5 rejection. 

As per claim 7, Fadeev/Fukuda discloses the computer-implemented method of claim 1 (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel), further comprising:
Modified Fadeev does not explicitly teaches in response to determining that the application is installed, automatically removing, by the server, the inserted code.
Kaipu however discloses s in response to determining that the application is installed, automatically removing, by the server, the inserted code [0041 & 0042]: “ combining the target application code 129 with the management component code 139 can involve replacing functions from the target application code 129 with functions from the management component code 139  & the management component code 139 that establishes communication with the remote computing device using a particular encryption protocol & the wrapping engine 116 can remove functions from the target application code 129.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Fukuda in view of Kaipu to figure out the removing and replacing of the code.    One would be motivated to do so because this technique advantageously aids in to establish the communication with the device (Kaipu: [0041]).
Claim 16 is rejected based on rationale provided for claim 7 rejection. 

As per claim 19, Fadeev /Fukuda/Kaipu discloses computer system of claim 10 (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel), 
Modified Fadeev does not explicitly teaches wherein the application is configured to monitor user interactions with a platform and transmit user interaction data representing those user interactions to the second server.
Kaipu however teaches wherein the application is configured to monitor user interactions with a platform and transmit user interaction data representing those user interactions to the second server (Kaipu: [0032]: “In the illustrated example of FIG. 1, each of the application servers 104 include a security processor 108. The security processor 108 monitors communications between the client devices 102 and the respective application server 104 for suspicious activity.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Fukuda in view of Kaipu to figure out the monitoring of the data.  One would be motivated to do so because this technique advantageously aids in to installation of application on client device (Kaipu: [0004]).

Claims 9 & 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fadeev et al (US Pub # 2018/0314880) in view of Fukuda et al (US Pub # 2015/0010215) and in further view of Kaipu et al (US Pub # 2017/0286075) and in further view of Chinya et al (US Pub # 2008/0163366).

As per claim 9, Fadeev /Fukuda/Kaipu discloses the computer-implemented method of claim 1   (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel)further comprising:
Modified Fadeev doesn’t explicitly discloses segregation of the data.
Chinya however discloses segregating, by the server, the inserted code to monitor the user interaction data transmitted by the inserted code to the second server   (Chinya: [0047]: “the exception handler may take various actions, including segregating the malicious code, preventing its future execution, reporting on the exception to a user, or so forth. While shown with this particular implementation in the embodiment of FIG. 5, the scope of the present is not limited in this regard.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Fadeev in view of Chinya to figure out the inspection of the data.  One would be motivated to do so because this technique advantageously aids in user level privilege management (Chinya: [ABS]).
Claim 18 is rejected based on rationale provided for claim 9 rejection. 

Allowable Subject Matter
Claims 6,8,15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note:  Both claims 6 and 8 are to be dissolved in claims 1.  In addition claim 16 needs to have all imitations of claim 1 for  potentially allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449